Citation Nr: 0216744	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to October 
1961.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision issued by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) .

A hearing was held before the undersigned member of the Board 
in August 2002 via videoconference.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran was notified in January 1984 of the RO's 
January 1984 rating decision which found that evidence 
received since the 1962 and 1965 denials of service 
connection for Hodgkin's disease was duplicative.  The 
veteran initiated no appeal.

3.  Evidence submitted since January 1984 is redundant and 
does not bear directly and substantially upon the specific 
matter under consideration.


CONCLUSIONS OF LAW

1.  The RO's January 1984 rating decision is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983).


2.  Evidence received subsequent to the RO's January 1984 
rating decision does not serve to reopen the veteran's claim 
of entitlement to service connection for Hodgkin's disease.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was reminded via letter 
in January 2001 that service connection for Hodgkin's disease 
had previously been denied and that new and material evidence 
was necessary to reopen his claim and that the evidence 
needed to bear directly and substantially on the reasons for 
the prior denial.  He was informed of the laws and 
regulations pertinent to new and material evidence, finality 
of decisions, and aggravation of a preservice disability in 
the May 2002 Statement of the Case (SOC).  He was notified of 
VA's heightened duty to assist with the development of his 
claim by letter in March 2001.  The March 2001 letter 
specifically informed him, as service connection for 
Hodgkin's disease was previously denied as the evidence 
showed the condition existed prior to service and evidence 
did not show the condition was aggravated in service, that 
medical evidence substantiating aggravation of the condition 
during his active military service was needed.  The March 
2001 letter and the May 2002 SOC notified him that VA would 
try to help him by getting such things as medical records, 
employment records, or records from other government agencies 
but that the veteran had to give sufficient information about 
the records so that a request could be made.  He was also 
informed that it was his responsibility to make sure that the 
records were received.  The Board finds that VA's duties to 
assist the claimant and to notify him of the evidence 
necessary to substantiate his claim have been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  In the instant case, the evidence of 
record consists of medical records detailing the veteran's 
current medical treatment, his service medical records, 
letters from private physicians, lay statements submitted by 
the veteran, VA examination reports and memorandums, and a 
transcript of the veteran's August 2002 hearing.  The Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  New and Material Evidence

The veteran contends that he is entitled to service 
connection for Hodgkin's disease, asserting that the disease 
did not pre-exist his active duty.  Service connection may be 
granted for a disability resulting from a disease or an 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  A preservice condition will be considered to have 
been aggravated by service when there is an increase in 
disability during service, unless the increase in disability 
is due to the natural progress of the condition; there is a 
presumption of aggravation (which may be rebutted by clear 
and unmistakable evidence) if the disability increased in 
severity during service, but such does not apply when there 
was no such increase.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).

Service connection for Hodgkin's disease was initially denied 
by the RO in a May 1962 rating decision.  The veteran was 
notified that Hodgkin's disease was not incurred in or 
aggravated by active duty in June 1962.  The veteran did not 
file an application for review on appeal within one year of 
the decision, and, as such, the RO's 1962 determination that 
Hodgkin's disease existed at the time of the veteran's entry 
into service became final.  38 U.S.C. § 4005(b) (1958); 
38 C.F.R. § 3.104 (1956, Supp. 1962)

In March 1965, the RO issued another rating decision that 
confirmed the May 1962 determination that Hodgkin's disease 
existed prior to active military service and that there was 
no evidence to indicate that the condition was aggravated in 
service.  The veteran was notified of this determination in 
March 1965.  The veteran did not file a notice of 
disagreement within one year and this determination 
accordingly became final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).  In January 1984, 
the RO issued a confirmed rating decision that found that 
evidence submitted by the veteran was duplicative of evidence 
already of record.  The veteran was notified of this 
determination in January 1984, as well as reminded that his 
service connection claim had been denied in 1961 and 1965, 
and that new and material evidence was necessary to reopen 
his claim.  The veteran did not file a notice of disagreement 
and the RO's January 1984 determination became final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's January 1984 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the January 1984 rating decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2002).  Due to the effective date of 
the amended regulation, the new standard is not applicable to 
the veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the January 1984 rating 
decision included the veteran's service medical records.  His 
service medical records included Medical Board proceeding 
reports which show that the veteran had been diagnosed with 
Hodgkin's disease via a biopsy and that he had been symptom 
free at the time of admission.  The records also reflect that 
the Medical Board found that the approximate onset of the 
Hodgkin's disease was in March 1961 and that the condition 
was incurred in the line of duty.

Also of record was a November 1961 letter from J.B. Stewart, 
M.D. that reflected that the private physician agreed that 
the diagnosis of Hodgkin's disease was the correct diagnosis.  
A November 1961 VA Report of Medical Examination for 
Disability Evaluation contained a diagnosis of "Hodgkin's 
disease, left hilum and mediastinum (from service records), 
not disabling".

A May 1962 Memorandum reflected that after review of the 
veteran's actual induction chest X-ray (not the report) 
showed an enlarged hilar shadow on the left side.

Three lay statements were of record from December 1964.  The 
statement from the veteran's former employer reflected that 
the veteran was capable of doing most any kind of work prior 
to his induction into the service; a neighbor indicated that 
the veteran was a well-developed young man who was not 
suffering from any physical defects and able to do most any 
kind of manual labor before service; and another neighbor 
indicated that since his discharge from service, the veteran 
appeared to be handicapped with some kind of physical defects 
which rendered him unable to do the kind of work he was doing 
before his induction.

A January 1965 statement from Dr. Stewart reflected that the 
veteran was given a large dose of radiation treatment while 
on active duty to treat Hodgkin's disease and that he had 
remained well since that time.  The statement also reflected 
that the veteran would have to be watched very carefully for 
development of further nodes and would be treated as required 
by his condition.

The current claim for benefits was initiated in August 2000 
and the veteran specifically requested that the August 1961 
Medical Board proceedings be considered as new evidence.  
Additional evidence, which has been received since the time 
of the January 1984 rating decision that had previously been 
considered, includes photocopies of portions of service 
medical records.  The veteran's service medical records 
records, including the August 1961 Medical Board proceedings 
records, were already a part of the evidence of record before 
the RO's January 1984 determination.  As these are exact 
copies of evidence that was already of record, the Board 
concludes that these records are not new and do not service 
to reopen the veteran's service connection claim for 
Hodgkin's disease.  See 38 C.F.R. § 3.156(a) (2001); Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence submitted that had not previously been considered 
includes medical records submitted by the veteran who the 
veteran identified as his family doctor.  The medical records 
reflect periodical checks for Hodgkin's disease.

Also submitted and now of record are medical treatment 
records from a Dr. J. Andrew Bedingfield Jr.  These records 
reflect treatment for a node and a persistent pilonidal cyst.  
Medical records from Dublin Internal Medicine is also of 
record.  These medical records reflect treatment for such 
things as arthritis, hypertension, coronary artery disease, 
and hypercholesterolemia.  The records also reflect that the 
veteran had a history of lymphoma.

An August 2001 statement from R.D. Shuman, Jr., M.D. 
reflected that the veteran become his patient in the early 
1980's (after the physician who treated the veteran since his 
discharge from active duty retired) and during that time the 
veteran was screened for lymphoma, had one lymph node biopsy, 
and seemed to be lymphoma free.

The evidence just detailed revealed that the veteran is 
monitored on a regular basis for any recurrence of Hodgkin's 
disease.  The evidence of record at the time of the RO's 
January 1984 rating decision included, in essence, a January 
1965 statement from a physician which indicated that the 
veteran would have to be monitored for Hodgkin's disease.  
Accordingly, the evidence is redundant and merely repetitive 
of evidence already of record.  Therefore, the Board finds 
that the evidence submitted since the RO's January 1984 
rating decision is not new.  See 38 C.F.R. § 3.156(a) (2001); 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  Additionally, 
the evidence of record does not purport to establish that the 
veteran's Hodgkin's disease did not exist prior to his 
entrance into service or that it was aggravated during his 
service.  As such, the Board finds that the evidence 
submitted since the RO's January 1984 rating decision is also 
not material as it does not bear directly or substantially 
upon the specific matter under consideration.  See 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In brief, the Board finds that the evidence received 
subsequent to January 1984 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for Hodgkin's disease.  38 C.F.R. § 3.156 (2001).  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 
(West Supp. 2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).

The Board notes that the August 2002 hearing transcript 
reflects that the veteran's representative specifically 
asserted that as the 1959 X-ray taken at the veteran's 
induction into service (and which was used by the VA examiner 
for comparison in 1962) is no longer available for review, 
the benefit of the doubt should go to the veteran to be 
service connected for Hodgkin's disease.  In essence, the 
veteran's representative is asking the Board to weigh the 
probative value of the evidence of record and make a 
favorable determination regarding the merits of the veteran's 
claim for service connection.  The issue before the Board is 
whether new and material evidence has been submitted to 
reopen the veteran's service connection claim.  Once new and 
material evidence has been submitted, the Board then has 
jurisdiction to adjudicate the service connection claim on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As new 
and material evidence has not been submitted, the Board does 
not have jurisdiction to adjudicate the veteran's service 
connection claim on the merits.  Accordingly, the weighing of 
the probative value of the complete evidence of record is not 
proper.


ORDER

New and material evidence sufficient to reopen the veteran's 
previously denied service connection claim for Hodgkin's 
disease has not been submitted and the entitlement sought 
remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

